Citation Nr: 0728290	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-25 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty from February 1967 to June 1967.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied a claim for service 
connection for "major depressive disorder, generalized 
anxiety disorder, and panic disorder."  The scope of this 
issue was subsequently broadened to include PTSD.  See 
Supplemental Statement of the Case, dated in August 2006.  
The Board has determined that the issue is more accurately 
characterized as stated on the cover page of this decision.  

In May 2007, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge rendering the determination in 
this claim.  See 38 U.S.C.A. § 7102(b) (West 2002).


FINDING OF FACT

The veteran has acquired psychiatric disorders, to include 
PTSD, that were caused by his service.  


CONCLUSION OF LAW

Acquired psychiatric disorders, to include PTSD, were 
incurred due to the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2006).  






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran contends that service connection is warranted for 
an acquired psychiatric disorder, to include PTSD, because 
they were either caused by his service, or, in the 
alternative, they were caused or aggravated by his service-
connected disabilities.  In this regard, service connection 
is currently in effect for disabilities that include 
contusion and sprain of the cervical spine, evaluated as 20 
percent disabling; residuals of contusions and sprain of the 
low back, evaluated as 20 percent disabling; residuals of 
contusions and sprain of the right shoulder with limitation 
of motion, evaluated as 10 percent disabling; and fracture, 
fifth left metacarpal.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The veteran's service medical records show that in March 
1967, he was riding in a convoy of nine 21/2 ton trucks that 
were involved in a chain collision.  Two soldiers sustained 
broken collarbones and 35 soldiers had minor lacerations and 
bruises.  The veteran was noted to have complained of back 
and neck symptoms following the accident.  There is no record 
of treatment for any associated injuries.  The 



veteran's separation examination report, dated in April 1967, 
shows that his psychiatric condition was clinically evaluated 
as normal.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1969 and 2007, and decisions of the 
Social Security Administration (with supporting 
documentation).  This evidence shows that the veteran 
complained of cervical spine, right shoulder, and/or low back 
symptoms in VA examination reports, dated in 1970, 1973, and 
1975.  There is no record of treatment for any relevant 
psychiatric or physical symptoms for the next 12 years.  
Specifically, reports from Thomas Keller, M.D., dated in 
1987, show treatment for psychiatric symptoms, with treatment 
extending through 2005.  The Board notes that overall, the VA 
and non-VA medical reports, dated between 2000 and 2007, show 
that the veteran has received a number of Axis I diagnoses, 
primarily noted as major depression, generalized anxiety 
disorder, and a panic disorder.  He has also received Axis I 
diagnoses of PTSD.  

The Board finds that the evidence warrants the conclusion 
that the veteran has an acquired psychiatric disorder, to 
include PTSD, due to his service.  In this regard, a VA 
psychiatric examination report, dated in July 2006, shows 
that the examiner stated that the veteran's C-file and 
medical files had been reviewed.  The examiner noted that the 
medical records indicate that the veteran was noted to have 
no more than a "stiff neck" after his in-service MVA, but 
that he was subsequently granted service connection for 
cervical spine, low back, and right shoulder disorders, and 
that he was involved in a post-service motor vehicle accident 
(MVA) in 1999.  The examiner further noted that the veteran 
was an unreliable historian who gave vague and misleading 
answers to questions, that he never mentioned his 1999 MVA 
during the examination, that the veteran only began 
experiencing PTSD symptoms after attending a PTSD clinic, and 
that given the veteran's history, the possibility of 
"learned behavior" could not be excluded.  However, despite 
all of the foregoing, the examiner concluded that the veteran 
had symptoms of anxiety (i.e., generalized anxiety disorder), 
a panic disorder, and depression, and that these symptoms 
"are as likely as not related to his automobile accidents 
and serious physical illnesses."  He further stated that it 
was impossible to separate the veteran's two MVAs, and that 
to 



try to determine which MVA was "more important" than the 
other would require "resorting to pure conjecture, pure 
speculation, or remote possibility."  

In summary, the June 2007 VA examiner took full note of the 
veteran's unreliability, as well as his post-service MVA.  He 
concluded that the veteran's psychiatric symptoms were 
related, at least in part, to his in-service MVA, and that it 
was not possible to separate out either the inservice or 
post-service MVA as the cause of the veteran's symptoms.  The 
Board further notes that the June 2007 VA examiner's opinion 
is consistent with the opinion of a VA psychologist, signed 
in May 2006, which states that the veteran has PTSD 
"directly related" to the in-service MVA.  Furthermore, 
there is no competent, countervailing opinion of record.  
Therefore, resolving all doubt in the veteran's favor, the 
Board finds that the evidence is at least in equipoise, and 
that service connection for an acquired psychiatric disorder, 
to include PTSD, is warranted.  

As a final matter, the Board notes that the claims files 
include statements from Thomas Keller, M.D, dated in April 
and June of 2003, and April 2005, statements from Charlotte 
A. Collins, Ph.D., dated in February and November of 2004, 
and a VA examination report, dated in February 2004 (with an 
August 2004 addendum), which are evidence in favor of service 
connection for an acquired psychiatric disorder on the basis 
of aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995); 
see also 38 C.F.R. § 3.310 (2006).  Specifically, these 
reports contain competent opinions which assert that the 
veteran's psychiatric disorders have been aggravated by his 
service-connected disabilities.  However, as the Board's 
grant of service connection is on a direct basis, see 
38 C.F.R. §§ 3.303 and 3.304(f), it has granted a greater 
benefit than had it granted service connection on the basis 
of aggravation, and this aspect of the claim is rendered 
moot.  

Furthermore, as the Board has fully granted the veteran's 
claim for service connection, a detailed discussion of the 
duty to notify and assist is unnecessary.  See 38 U.S.C.A. 
§ 5103, 5103A; 38 C.F.R. § 3.159.  Any potential failure of 
VA in 


fulfilling its duties to notify and assist the veteran is 
essentially harmless error.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


